Citation Nr: 1102142	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection idiopathic cardiomyopathy.


REPRESENTATION

Appellant represented by:	Chad Wuertz, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and A.H.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to March 1989, and 
had subsequent service with the Indiana Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Indianapolis, 
Indiana.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2010.  The Veteran 
and his wife testified at a local hearing at the RO in August 
2009.

The issue of entitlement to service connection for a 
dental disability has been raised by the record (May 6, 
2010 Board hearing transcript, page 28) but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).   
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his November 2006 claim the Veteran noted that he had had, 
beginning in 1995, three heart attacks.  At his May 2010 Board 
hearing the Veteran indicated (May 6, 2010 Board Hearing 
transcript, pages 12, 13) that his first heart attack had 
occurred in July 1995 and required a two week hospitalization at 
the Winona Hospital in Indianapolis.  The Veteran essentially 
testified at his August 2009 RO hearing (August 2009 RO hearing 
transcript, page 2) that he was performing either inactive duty 
training (INACDUTRA) or active duty for training (ACDUTRA) in 
July 1995 at the time that he began to experience heart symptoms.

The Board observes that active duty includes any period of active 
duty for training (ACDUTRA) during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such training.  
38 C.F.R. § 3.6(a).

A review of the claims file reveals that an attempt to obtain the 
Veteran's July 1995 Winona Hospital admission has not been 
undertaken.  Due to the nature of the Veteran's assertions in 
this claim, it is essential that the initial date of heart 
disability be established, and what type of military service, if 
any, was being performed at that time.  In this regard, the Board 
notes that the Veteran's Army National Guard Retirement Points 
History Statement reflects that from February 1995 to February 
1996 the Veteran was credited with 48 days of IDT and 18 active 
duty points.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all records of the Veteran's July 
1995 cardiac treatment from the Winona 
Hospital in Indianapolis, Indiana and 
associate them with the claims file.

2.  If records of a July 1995 hospital 
treatment for heart disability are obtained, 
the AOJ must request that the Indiana 
Adjutant General Office or other appropriate 
entity (for example, the Defense Finance and 
Accounting Service (DFAS)) verify the exact 
dates of the Veteran's service in July 1995 
as a member of the Indiana National Guard, 
with specification of the dates of ACDUTRA 
and INACDUTRA.

3.  The AOJ should then readjudicate the 
issue of entitlement to service connection 
for idiopathic cardiomyopathy.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran and his representative should be 
afforded the appropriate period to respond.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


